Exhibit 10.101

EXECUTION COPY

AMENDMENT NUMBER FIVE

to the

MASTER REPURCHASE AGREEMENT

Dated as of November 20, 2012,

among

PENNYMAC CORP.,

MORGAN STANLEY BANK. N.A.

and

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC

This AMENDMENT NUMBER FIVE (this “Amendment Number Five”) is made this 18th day
of December, 2014, among PENNYMAC CORP., a Delaware corporation, as seller
(“Seller”), MORGAN STANLEY BANK, N.A., a national banking association, as buyer
(“Buyer”) and MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York limited
liability company, as agent for Buyer (“Agent”), to the Master Repurchase
Agreement, dated as of November 20, 2012, between Seller and Buyer, as such
agreement may be amended from time to time (the “Agreement”).

RECITALS

WHEREAS, Seller, Buyer and Agent have agreed to amend the Agreement to extend
the Termination Date thereunder for a period of 364 days and, in connection with
such extension, make certain additional modifications thereto, each as more
specifically set forth herein; and

WHEREAS, as of the date hereof, Seller represents to Buyer and Agent that Seller
is in full compliance with all of the terms and conditions of the Agreement and
each other Program Document and no Default or Event of Default has occurred and
is continuing under the Agreement or any other Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1. Amendments. Effective as of December 18, 2014 (the “Amendment
Effective Date”),

(a) the defined term “Termination Date in Section 1.01 of the Agreement is
hereby amended to read in its entirety as follows:

“Termination Date” shall mean December 17, 2015 or such earlier date on which
this Repurchase Agreement shall terminate in accordance with the provisions
hereof or by operation of law.

(b) Section 8 of the Agreement is hereby amended by adding the following new
sentence to the end of such Section:

With respect to the Events of Default specified in Sections 8(c), (d), (f), (g),
(h), (r), (t), (u), (v), (x), (y), (aa) or (bb), above, solely to the exent that
the event giving rise to the Event of Default relates solely to the Servicer,
and not the Seller (the “Triggering Event”), such Event of Default relating to
the Servicer shall be deemed to have occurred only if Seller does not transfer
the servicing of the Purchased Mortgage Loans to a third party Servicer approved
by Buyer within thirty (30) days of the date of such Triggering Event.



--------------------------------------------------------------------------------

SECTION 2. Defined Terms. Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Agreement.

SECTION 3. Effectiveness. This Amendment Number Five shall become effective as
of the date that the Agent shall have received:

(a) counterparts hereof duly executed by each of the parties hereto, and

(b) counterparts of that certain Amendment Number Five to the Pricing Side
Letter, dated as of the date hereof, duly executed by each of the parties
thereto.

SECTION 4. Fees and Expenses. Seller agrees to pay to Buyer and Agent all
reasonable out of pocket costs and expenses incurred by Buyer or Agent in
connection with this Amendment Number Five (including all reasonable fees and
out of pocket costs and expenses of Buyer’s or Agent’s legal counsel) in
accordance with Section 13.04 and 13.06 of the Agreement.

SECTION 5. Representations. Seller hereby represents to Buyer and Agent that as
of the date hereof and taking into account the terms of this Amendment Number
Five, Seller is in full compliance with all of the terms and conditions of the
Agreement and each other Program Document and no Default or Event of Default has
occurred and is continuing under the Agreement or any other Program Document.

SECTION 6. Binding Effect; Governing Law. THIS AMENDMENT NUMBER FIVE SHALL BE
BINDING AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS. THIS AMENDMENT NUMBER FIVE SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

SECTION 7. Counterparts. This Amendment Number Five may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

SECTION 8. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number Five need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller, Buyer and Agent have caused this Amendment Number
Five to be executed and delivered by their duly authorized officers as of the
Amendment Effective Date.

 

PENNYMAC CORP. (Seller) By:  

/s/ Pamela Marsh

Name: Pamela Marsh Title: Executive Vice President, Treasurer MORGAN STANLEY
BANK, N.A. (Buyer) By:  

/s/ Zachary Phelps

Name: Zachary Phelps Title: Authorized Signatory MORGAN STANLEY MORTGAGE CAPITAL
HOLDINGS LLC (Agent) By:  

/s/ Christopher Schmidt

Name: Christopher Schmidt Title: Vice President

Amendment Number Five to Master Repurchase Agreement